COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-09-00437-CR
Style:                    Gerald Hayes
                          v The State of Texas
Date motion filed*:       November 4, 2014
Type of motion:           Request for extension of time to file motion for rehearing
Party filing motion:      Appellant
Document to be filed:     Motion for rehearing

If motion to extend time:
       Original due date:                  November 7, 2014
       Number of extensions granted:           0         Current Due date: November 7, 2014
       Date Requested:                     30 days from date of ruling

Ordered that motion is:

             Granted in part
              If document is to be filed, document due: December 5, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________




Judge's signature: /s/ Chief Justice Sherry Radack
                

Date: November 20, 2014


November 7, 2008 Revision